UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-7513



WILEY CHAPMAN,

                                              Petitioner - Appellant,


     versus


STATE OF SOUTH CAROLINA;         SOUTH   CAROLINA
DEPARTMENT OF CORRECTIONS,

                                             Respondents - Appellees,


             and

ATTORNEY GENERAL OF SOUTH CAROLINA,

                                                           Respondent.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry F. Floyd, District Judge.
(CA-03-2462-6-26AK)


Submitted:    February 9, 2005            Decided:   February 15, 2005


Before WILKINSON, MICHAEL, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Wiley Chapman, Appellant Pro Se. Derrick K. McFarland, OFFICE OF
THE ATTORNEY GENERAL OF SOUTH CAROLINA, Columbia, South Carolina,
for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

           Wiley Chapman seeks to appeal the district court’s order

adopting the report and recommendation of the magistrate judge and

dismissing his 28 U.S.C. § 2254 (2000) petition as successive.                        An

appeal may not be taken from the final order in a habeas corpus

proceeding unless a circuit justice or judge issues a certificate

of appealability. 28 U.S.C. § 2253(c)(1)(A) (2000). A certificate

of appealability will not issue for claims addressed by a district

court    absent    “a    substantial     showing      of    the   denial        of    a

constitutional right.”         28 U.S.C. § 2253(c)(2) (2000).           A prisoner

satisfies this standard by demonstrating that reasonable jurists

would    find     that   the    district      court’s      assessment      of        his

constitutional      claims     is   debatable   and     that   any   dispositive

procedural rulings by the district court are also debatable or

wrong.    See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).            We have independently reviewed the

record   and    conclude     that   Chapman   has   not    made   the   requisite

showing. Accordingly, we deny a certificate of appealability, deny

leave to proceed in forma pauperis, and dismiss the appeal.                           We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                        DISMISSED